Exhibit 10.1
SEVERANCE AGREEMENT AND GENERAL RELEASE
Michael Falvey
36 York Road
Wayland, MA 01778
Dear Michael:
This Severance Agreement and General Release (the “Agreement”) confirms our
understanding regarding the terms and conditions of the end of your employment
with Aspect Medical Systems, Inc. (the “Company”) and your post-employment
engagement with the Company as an independent contractor. As we discussed, you
have no pre-existing right to severance. However, the Company has decided that
you may receive the severance benefits described in the “Description of
Severance Benefits” attached to this Agreement as Attachment A, if you: (a) sign
and return this Agreement to Margery Ahearn at 1 Upland Road, Norwood, MA 02062
on or after January 1, 2009 but no later than on January 9, 2009, and do not
revoke the Agreement; and (b) sign and return the Release of Claims at
Attachment B to me on or after April 1, 2009 but no later than on April 22,
2009, and do not revoke the Release of Claims.
By signing and returning this Agreement and the Release of Claims at Attachment
B, and not revoking your acceptance of either agreement, you will be agreeing to
the terms and conditions set forth in the numbered paragraphs below, including
the release of claims set forth in paragraph 3 and in the Release of Claims at
Attachment B. Therefore, you are advised to consult with your attorney before
signing this Agreement and the Release of Claims at Attachment B, and you may
take up to twenty-one (21) days to do so. If you sign this Agreement and the
Release of Claims at Attachment B, you may change your mind and revoke your
acceptance of either agreement during the seven (7) day revocation period after
you have signed the respective agreement by notifying Margery Ahearn in writing
at the address set forth above. If you do not so revoke, this Agreement and the
Release of Claims at Attachment B will become binding agreements between you and
the Company upon the expiration of the applicable seven (7) day revocation
period.
If you choose not to sign and return this Agreement on or after January 1, 2009
but no later than on January 9, 2009 and the Release of Claims at Attachment B
on or after April 1, 2009 but no later than on April 22, 2009, or if you timely
revoke your acceptance of either agreement during the applicable seven (7) day
revocation period, you shall not receive any severance benefits from the
Company. Specifically, if you timely execute and do not revoke this Agreement
but do not execute the Release of Claims at Attachment B (or timely revoke your
acceptance to the Release of Claims), (x) you shall forfeit any portion of the
severance benefits with respect to which payment has not yet been made; (y) all
of the Company’s obligations under this Agreement to provide any remaining
severance benefits shall immediately cease; and (z) you shall reimburse the
Company for all severance benefits previously received from the Company under
this Agreement within five (5) business days, including any portion of the
Severance Pay, the Severance Bonus, and payments for group health insurance and
your attorney’s fees described in Attachment A.

 



--------------------------------------------------------------------------------



 



Whether or not you decide to sign this Agreement and the Release of Claims at
Attachment B, however, you will receive payment on your Separation Date (as
defined below) for all accrued wages and any unused vacation time accrued
through the Separation Date. Also, regardless of signing this letter, you may
elect to continue receiving group medical insurance pursuant to the federal
“COBRA” law, 29 U.S.C. § 1161 et seq. In the event you decide not to sign this
Agreement or the Release of Claims at Attachment B, all premium costs shall be
paid by you on a monthly basis for as long as, and to the extent that, you
remain eligible for COBRA continuation. You should consult the COBRA materials
to be provided by the Company for details regarding these benefits. All other
benefits, including life insurance and long term disability, will cease upon
your Separation Date. Further, pursuant to the Company’s 1998 and 2001 Stock
Incentive Plan you will have up to ninety (90) days after the Separation Date to
exercise any vested stock rights you may have (as provided for by the plans).
All unvested stock rights will be cancelled on the Separation Date.
The following numbered paragraphs set forth the terms and conditions which will
apply if you timely sign and return this Agreement and the Release of Claims at
Attachment B and do not revoke either agreement during the applicable seven
(7) day revocation period:
1. Separation Date; Bonus Payment; and Consulting Arrangement —

  a.   The effective date of the end of your employment with the Company will be
December 31, 2008, or such earlier date as may be determined by the Company in
accordance with this Paragraph 1 (the “Separation Date”). The period of time
from your execution of this Agreement until the Separation Date is defined as
the “Transition Period.” During the Transition Period, you agree to continue to
satisfactorily perform your normal employment duties and any other task as
requested by the Company and consistent with your position, and to be available
to assist the Company in transitioning your duties. The Company will continue to
pay your base salary, less all applicable taxes and withholdings, as well as
customary benefits, through the Separation Date, unless you voluntarily resign
from your position before the Separation Date or the Company ends your
employment with “Cause, “ which for purposes of this Paragraph 1 is defined as:
(a) your willful and continued failure to perform your duties as set forth in
this Paragraph 1; or (b) your willful engagement in illegal conduct or
misconduct which is materially injurious to the Company.     b.   Provided that
you satisfactorily perform your duties through December 31, 2008 as set forth in
Paragraph 1.a. above and you have met the requirements of the Aspect Medical
Systems 2008 Annual Incentive Plan (the “Plan”), you will be eligible to receive
your 2008 bonus in accordance with and under the terms of the Plan. The amount
of your bonus shall be determined and paid after the Company’s Board of
Directors determines your bonus award, but no later than by March 15, 2009. This
bonus is separate from and unrelated to the Severance Bonus set forth in
Attachment A below and constitutes compensation unrelated to the severance
benefits.

-2-



--------------------------------------------------------------------------------



 



  c.   The Company agrees to engage you as a Consultant pursuant to the terms
and conditions set forth in the Consulting Agreement attached to this Agreement
as Attachment C.

2.   Description of Severance Benefits — The severance benefits paid to you if
you timely sign and return this Agreement and the Release of Claims at
Attachment B, do not revoke your acceptance to either agreement within the
applicable seven (7) day revocation period, and satisfactorily fulfill all your
obligations set forth in this Agreement and in the Consulting Agreement attached
to this Agreement as Attachment C are described in the “Description of Severance
Benefits” attached as Attachment A.       If you fail to fulfill your
obligations set forth in this Agreement or the Consulting Agreement attached to
this Agreement as Attachment C, including your obligation to timely execute and
not revoke your acceptance of this Agreement and the Release of Claims at
Attachment B, (x) you shall forfeit any portion of the severance benefits with
respect to which payment has not yet been made; (y) all of the Company’s
obligations under this Agreement to provide any remaining severance benefits
shall immediately cease; and (z) you shall reimburse the Company for all
severance benefits previously received from the Company under this Agreement
within five (5) business days, including any portion of the Severance Pay, the
Severance Bonus, and payments for group health insurance and your attorney’s
fees described in Attachment A.   3.   Release — In consideration of the payment
of the severance benefits described in Attachment A, which you acknowledge you
would not otherwise be entitled to receive, you hereby fully, forever,
irrevocably and unconditionally release, remise and discharge the Company, its
officers, directors, stockholders, corporate affiliates, subsidiaries, parent
companies, agents and employees (each in their individual and corporate
capacities) (hereinafter, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities, and
expenses (including attorneys’ fees and costs), of every kind and nature which
you ever had or now have against the Released Parties, including, but not
limited to, any and all claims arising out of or relating to your employment
with and/or separation from the Company, including, but not limited to, all
employment discrimination claims under Title VII of the Civil Rights Act of
1964, 42 U.S.C. §2000e et seq., the Age Discrimination in Employment Act, 29
U.S.C. § 621 et seq., the Americans With Disabilities Act of 1990, 42 U.S.C.,
§12101 et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the
Worker Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et
seq., Section 806 of the Corporate and Criminal Fraud Accountability Act of
2002, 18 U.S.C. § 1514(A), and the Massachusetts Fair Employment Practices Act.,
M.G.L. c.151B, §1 et seq., all as amended; all claims arising out of the Fair
Credit Reporting Act, 15 U.S.C. §1681 et seq., the Employee Retirement Income
Security Act of 1974 (“ERISA”), 29 U.S.C. §1001 et seq., the Massachusetts Civil
Rights Act, M.G.L. c.12 §§11H and 11I, the Massachusetts Equal Rights Act,
M.G.L. c.93, §102 and M.G.L. c.214, §1C, the Massachusetts Labor and Industries
Act, M.G.L. c.149, §1 et seq., the Massachusetts Maternity Leave Act, M.G.L. c.
149, § 105D, and the Massachusetts Privacy Act, M.G.L. c. 214, §1B, all as
amended; all common law claims including, but not limited to, actions in tort,
defamation, intentional infliction of



-3-



--------------------------------------------------------------------------------



 



    emotional distress, misrepresentation, fraud, wrongful discharge, and breach
of contract; all claims to any non-vested ownership interest in the Company,
contractual or otherwise, including, but not limited to, claims to stock or
stock options; and any claim or damage arising out of your employment with or
separation from the Company (including a claim for retaliation, wrongful
discharge, or wrongful discharge in violation of public policy) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that nothing in this Agreement (i) prevents
you from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission or a state fair employment practices
agency (except that you acknowledge that you may not be able to recover any
monetary benefits in connection with any such claim, charge or proceeding); (ii)
affects your rights, if any, to vested benefits under the Company’s benefit
plans or programs; (iii) affects any of your rights to indemnification which you
possessed as of the Separation Date; or (iv) shall be construed to bar or limit
your rights to enforce your rights under this Agreement.   4.   Non-Disclosure
and Non-Solicitation — As additional consideration for your execution and
non-revocation of this Agreement and the Release of Claims at Attachment B, the
Company agrees to waive the non-competition obligations set forth at Paragraph 5
of the Non-disclosure, Developments, Non-Competition and Non-Solicitation
Agreement you executed at the inception of your employment (the “NDA”). However,
the remaining provisions of the NDA shall remain in full force and effect, and
you hereby acknowledge and reaffirm your obligation to keep confidential all
non-public information concerning the Company which you acquired during the
course of your employment with the Company, as well as your obligations with
respect to non-solicitation, all as stated more fully in the NDA.   5.   Return
of Company Property — You confirm that by the Separation Date, you will have
returned to the Company all Company property including, but not limited to, all
keys, files, records (and all copies thereof), documents (and all copies
thereof), electronic data (and all copies thereof), software (and all copies
thereof), equipment, (including, but not limited to, computer hardware, software
and printers, wireless handheld devices, cellular phones, pagers, etc.), Company
identification, Company vehicles and any other Company-owned property which is
in your possession or control, and will leave intact all electronic Company
documents, including, but not limited to, those which you developed or help
develop during your employment. You further confirm that by the Separation Date,
you will have cancelled all accounts for your benefit, if any, in the Company’s
name, including but not limited to, all credit cards, telephone charge cards,
cellular phone and/or pager accounts and computer accounts.   6.   Mutual
Non-Disparagement — You understand and agree that as a condition for payment to
you of the consideration herein described, you shall not make any false,
disparaging or derogatory statements to any media outlet, industry group,
financial institution or current or former employee, consultant, client or
customer of the Company regarding the Company or any of its directors, officers,
employees, agents or representatives or about the Company’s business affairs and
financial condition. The Company agrees to instruct those of its officers and
members of its Board of Directors as of the date of this Agreement, not to make
any false, disparaging or derogatory statements about you, or your employment
with or separation from the Company.



-4-



--------------------------------------------------------------------------------



 



7.   Tax Provision — In connection with the severance benefits provided to you
pursuant to this Agreement, the Company shall withhold and remit to the tax
authorities the amounts required under applicable law, and you shall be
responsible for all applicable taxes with respect to such severance benefits
under applicable law. You acknowledge that you are not relying upon advice or
representation of the Company with respect to the tax treatment of any of the
severance benefits set forth in Attachment A.   8.   Section 409A — The Company
makes no representations or warranty and shall have no liability to you if any
provisions of this Agreement are determined to constitute deferred compensation
subject to Internal Revenue Code Section 409A but not to satisfy the conditions
of that section.   9.   Amendment — This Agreement shall be binding upon the
parties and may not be modified in any manner, except by an instrument in
writing of concurrent or subsequent date signed by duly authorized
representatives of the parties hereto. This Agreement is binding upon and shall
inure to the benefit of the parties and their respective agents, assigns, heirs,
executors, successors and administrators.   10.   Waiver of Rights — No delay or
omission by the Company in exercising any right under this Agreement shall
operate as a waiver of that or any other right. A waiver or consent given by the
Company on any one occasion shall be effective only in that instance and shall
not be construed as a bar or waiver of any right on any other occasion.   11.  
Validity — Should any provision of this Agreement be declared or be determined
by any court of competent jurisdiction to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be a part of
this Agreement.   12.   Confidentiality — To the extent permitted by law, you
understand and agree that as a condition for payment to you of the severance
benefits herein described, the terms and contents of this Agreement (including
Attachments A, B, and C), and the contents of the negotiations and discussions
resulting in this Agreement and its Attachments, shall be maintained as
confidential by you and your agents and representatives and shall not be
disclosed to any persons except your immediate family, attorneys, and financial
advisors, and to them only provided that they also agree to keep the information
completely confidential. Nothing in this paragraph limits your rights to
disclose the existence and terms of this Agreement: (a) pursuant to valid
subpoena; (b) to fulfill Internal Revenue Service and Commonwealth of
Massachusetts Department of Revenue reporting requirements; or (c) as otherwise
required by federal or state law or as agreed to in writing by the Company.  
13.   Nature of Agreement — You understand and agree that this Agreement and its
Attachments do not constitute an admission of liability or wrongdoing on the
part of the Company.   14.   Acknowledgments — You acknowledge that you have
been given at least twenty-one (21) days to consider this Agreement, including
Attachments A, B, and C, and that the Company advised you to consult with an
attorney of your own choosing prior to signing this Agreement or any of its
Attachments. You understand that you may revoke this Agreement



-5-



--------------------------------------------------------------------------------



 



    and the Release of Claims at Attachment B for a period of seven (7) days
after you sign each agreement by notifying Margery Ahearn in writing, at 1
Upland Road, Norwood, MA 02062, and the Agreement and the Release of Claims at
Attachment B shall not be effective or enforceable until the expiration of such
seven (7) day revocation period. You understand and agree that by entering into
this Agreement and the Release of Claims at Attachment B, you are waiving any
and all rights or claims you might have under The Age Discrimination in
Employment Act, as amended by The Older Workers Benefit Protection Act, and that
you have received consideration beyond that to which you were previously
entitled.   15.   Voluntary Assent — You affirm that no other promises or
agreements of any kind have been made to or with you by any person or entity
whatsoever to cause you to sign this Agreement (including Attachments A, B, and
C), and that you fully understand the meaning and intent of this Agreement and
its Attachments. You state and represent that you have had an opportunity to
fully discuss and review the terms of this Agreement, including Attachments A,
B, and C, with an attorney. You further state and represent that you have
carefully read this Agreement, including Attachments A, B, and C, understand the
contents herein, freely and voluntarily assent to all of the terms and
conditions hereof, and sign your name of your own free act.   16.   Applicable
Law — This Agreement, including Attachments A, B, and C, shall be interpreted
and construed by the laws of the Commonwealth of Massachusetts, without regard
to conflict of laws provisions. You hereby irrevocably submit to and acknowledge
and recognize the jurisdiction of the courts of the Commonwealth of
Massachusetts, or if appropriate, a federal court located in Massachusetts
(which courts, for purposes of this Agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Agreement or the subject matter hereof.   17.  
Entire Agreement — This Agreement, including Attachments A, B, and C, contains
and constitutes the entire understanding and agreement between the parties
hereto with respect to the subject matter of the Agreement, including
Attachments A, B, and cancels all previous oral and written negotiations,
agreements, commitments, writings in connection therewith. Nothing in this
paragraph, however, shall modify, cancel or supersede your obligations set forth
in paragraph 4 herein.

If you have any questions about the matters covered in this letter, please call
me at (617) 559-7362.

            Very truly yours,

ASPECT MEDICAL SYSTEMS, INC.
      By:   /s/ Margery Ahearn       Margery Ahearn        VP, Human Resources 
   

-6-



--------------------------------------------------------------------------------



 



I hereby agree to the terms and conditions set forth above and in the attached
Description of Severance Benefits. I have been given at least twenty-one
(21) days to consider this Agreement (including Attachments A, B, and C) and I
have chosen to execute this on the date below. I intend that this Agreement
become a binding agreement between me and the Company if I do not revoke my
acceptance within seven (7) days by writing to Margery Ahearn at 1 Upland Road,
Norwood, MA 02062.

           
/s/  Michael Falvey
   
 
Michael Falvey
  Date: January 1, 2009


To be signed and returned to Margery Ahearn on or after January 1, 2009, but no
later than on January 9, 2009.

-7-



--------------------------------------------------------------------------------



 



ATTACHMENT A
DESCRIPTION OF SEVERANCE BENEFITS
Severance Pay — The Company will pay you a lump sum amount of $237,950, less all
applicable state and federal taxes, as severance pay (the “Severance Pay”). The
Severance Pay will be paid in accordance with the Company’s normal payroll
practices, but no earlier than the eighth (8th) day after you timely execute and
do not revoke this Agreement and no later than on January 21, 2009.
Severance Bonus — The Company will pay you a severance bonus of $95,228, less
all applicable taxes and withholdings (the “Severance Bonus”). The Severance
Bonus will be paid in two lump sums as follows:
     (a) $75,228 will be paid no earlier than the eighth (8th) day after you
timely execute and do not revoke this Agreement and no later than on January 21,
2009.
     (b) $20,000 will be paid no earlier than the eighth (8th) day after you
timely execute and return, and do not revoke your acceptance to, the Release of
Claims in a form identical to that at Attachment B.
Payment for Group Healthcare Insurance Continuation Coverage — Effective as of
the Separation Date, you shall be considered to have elected to continue
receiving group medical insurance pursuant to the federal “COBRA” law, 29 U.S.C.
§ 1161 et seq. The Company will provide you, at its expense, with the same group
health and dental coverage as you had while you were employed with the Company,
for a period of 12 months beginning on January 1, 2009, or until you become
eligible for other coverage, whichever comes first. You shall pay all premium
costs related to the COBRA insurance continuation coverage thereafter on a
monthly basis for as long as, and to the extent that, you remain eligible for
and continue to elect such coverage. You should consult the COBRA materials to
be provided by the Company for details regarding these benefits.
Payment of Attorney’s Fees — The Company agrees to reimburse you the cost of the
legal fees you actually incur in connection with the review, negotiation, and
execution of this Agreement and its Attachments A, B, and C, up to a maximum
payment of $2,500. Such payment shall be made directly to the law firm retained
by you upon the Company’s receipt of an invoice reflecting the amount due, but
no earlier than the eighth (8th) day after you timely execute and do not revoke
this Agreement.

-8-



--------------------------------------------------------------------------------



 



ATTACHMENT B
RELEASE OF CLAIMS
In consideration of the payment of the severance benefits described in
Attachment A, which you acknowledge you would not otherwise be entitled to
receive, you hereby fully, forever, irrevocably and unconditionally release,
remise and discharge the Company, its officers, directors, stockholders,
corporate affiliates, subsidiaries, parent companies, agents and employees (each
in their individual and corporate capacities) (hereinafter, the “Released
Parties”) from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities, and expenses (including attorneys’ fees
and costs), of every kind and nature which you ever had or now have against the
Released Parties, including, but not limited to, any and all claims arising out
of or relating to your engagement with and/or separation from the Company,
including, but not limited to, all employment discrimination claims under Title
VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq., the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Americans With
Disabilities Act of 1990, 42 U.S.C., §12101 et seq., the Family and Medical
Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment and Retraining
Notification Act (“WARN”), 29 U.S.C. § 2101 et seq., Section 806 of the
Corporate and Criminal Fraud Accountability Act of 2002, 18 U.S.C. § 1514(A),
and the Massachusetts Fair Employment Practices Act., M.G.L. c.151B, §1 et seq.,
all as amended; all claims arising out of the Fair Credit Reporting Act, 15
U.S.C. §1681 et seq., the Employee Retirement Income Security Act of 1974
(“ERISA”), 29 U.S.C. §1001 et seq., the Massachusetts Civil Rights Act, M.G.L.
c.12 §§11H and 11I, the Massachusetts Equal Rights Act, M.G.L. c.93, §102 and
M.G.L. c.214, §1C, the Massachusetts Labor and Industries Act, M.G.L. c.149, §1
et seq., the Massachusetts Maternity Leave Act, M.G.L. c. 149, § 105D, and the
Massachusetts Privacy Act, M.G.L. c. 214, §1B, all as amended; all common law
claims including, but not limited to, actions in tort, defamation, intentional
infliction of emotional distress, misrepresentation, fraud, wrongful discharge,
and breach of contract; all claims to any non-vested ownership interest in the
Company, contractual or otherwise, including, but not limited to, claims to
stock or stock options; and any claim or damage arising out of your engagement
with or separation from the Company (including a claim for retaliation, wrongful
discharge, or wrongful discharge in violation of public policy) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that nothing in this Agreement (i) prevents
you from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission or a state fair employment practices
agency (except that you acknowledge that you may not be able to recover any
monetary benefits in connection with any such claim, charge or proceeding);
(ii) affects your rights, if any, to vested benefits under the Company’s benefit
plans or programs; (iii) affects any of your rights to indemnification which you
possessed as of the Separation Date; or (iv) shall be construed to bar or limit
your rights to enforce your rights under this Agreement.
Acknowledgements. You acknowledge that you have been given at least twenty-one
(21) days to consider this Release of Claims and that the Company advised you to
consult with an attorney

-9-



--------------------------------------------------------------------------------



 



of your own choosing prior to signing this Release of Claims. You understand
that you may revoke your acceptance to this Release of Claims for a period of
seven (7) days after you sign it, and that it shall not be effective or
enforceable until the expiration of the seven (7) day revocation period. You
understand and agree that by entering into this Release of Claims you are
waiving any and all rights or claims you might have under the Age Discrimination
in Employment Act, as amended by the Older Workers Benefit Protection Act, and
that you have received consideration beyond that to which you were previously
entitled.
     You affirm that you have received payment in full for all services rendered
in conjunction with your engagement by the Company as a an independent
contractor and that no other payment is owed to you pursuant to the Consulting
Agreement. You also affirm that you have returned all Company property as
provided in Paragraph 5 of the Agreement.

     
 
   
 
 
 
Michael Falvey
  Date

To be signed and returned to Margery Ahearn at 1 Upland Road, Norwood, MA 02062
on or after April 1, 2009 but no later than on April 22, 2009.

-10-



--------------------------------------------------------------------------------



 



ATTACHMENT C
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (the “Consulting Agreement”) is entered into by
Aspect Medical Systems, Inc., a Delaware corporation with offices at 1 Upland
Rd. in Norwood, MA (the “Company”), and Michael Falvey (the “Consultant”).
     WHEREAS, the Company desires to retain the services of the Consultant and
the Consultant desires to perform certain services for the Company on an “as
needed” basis; and
     WHEREAS, the Consultant is in the business of providing such services and
has agreed to provide such services pursuant to the terms and conditions set
forth in this Consulting Agreement;
     NOW, THEREFORE in consideration of the mutual covenants and promises
contained herein and other good and valuable consideration, the receipt and
sufficiency which is hereby acknowledged by the parties hereto, the parties
agree as follows:
     1. Job To Be Performed. Starting on January 1, 2009 (the “Effective Date”)
and for a three-month period thereafter ending on March 31, 2009 (the
“Consulting Period”), the Consultant agrees to perform consulting services as
may be reasonably requested by the Company from time to time (collectively, the
“Services”); provided, however, that nothing in this Consulting Agreement shall
require the Company to request any Services from the Consultant for any minimum
period of time, or at all, during the Consulting Period. The Consultant agrees
to use his best efforts in the performance of the Services and agrees to
cooperate with the Company’s personnel, not to interfere with the conduct of the
Company’s business and to observe all rules, regulations and security
requirements of the Company.
     2. Consultant. It is the express intention of the parties to this
Consulting Agreement that the Consultant is an independent contractor and not an
employee, agent, joint venturer or partner of the Company for any purposes
whatsoever. The Consultant shall not be entitled to any benefits that the
Company may make available to employees from time to time. The Consultant shall
be solely responsible for all state and federal income taxes, unemployment
insurance and social security taxes and for maintaining adequate workers’
compensation insurance coverage for himself.

  (a)   Performance of Services. The Consultant shall have the right to control
the method, manner and means of performing the Services; provided, however, that
the Consultant shall make reasonable efforts to make himself available as
requested by the Company. In performing the Services, the amount of time devoted
by the Consultant on any given day will be entirely within the Consultant’s
control, and the Company will rely on the Consultant to put in the necessary
number of hours as are necessary to fulfill the requirements of the Consulting
Agreement.     (b)   Final Results. In the performance of the Services, the
Consultant has the authority to control and direct the performance of the
details of the Services, the

-11-



--------------------------------------------------------------------------------



 



      Company being interested only in the results obtained. However, the
Services contemplated by this Consulting Agreement must meet the Company’s
standards and approval and shall be subject to the Company’s general right of
inspection and supervision to secure their satisfactory completion.     (c)  
Non-Exclusivity. The Consultant retains the right to contract with other
companies or entities for his services without restriction; provided, however,
that such other engagements must not interfere with the Consultant’s performance
of the Services. Likewise, the Company retains a reciprocal right to contract
with other companies and/or individuals for consulting services without
restriction.     (d)   Scope of Authority. The Consultant is not authorized to
assume or create any obligation or responsibility, express or implied, on behalf
of, or in the name of, the Company or to bind the Company in any manner. The
Consultant shall not use the Company’s trade names, trademarks, service names or
servicemarks without the prior approval of the Company. The Consultant is not
authorized to transact business, incur obligations, sell goods, receive
payments, solicit orders or assign or create any obligation of any kind, express
or implied, on behalf of the Company or any of the Company’s related or
affiliated entities, or to bind in any way whatsoever, or to make any promise,
warranty or representation on behalf of the Company or any of the Company’s
related or affiliated entities with respect to any matter, except as expressly
authorized in this Consulting Agreement or in another writing signed by an
authorized representative of the Company.     (e)   Evidence of Federal Tax
Return Filing. The Consultant agrees to furnish to the Company, by no later than
May 15 of the year after the calendar year in which compensation is paid,
evidence that the income received from the Company for independent contractor
duties was reported consistent with the reporting requirements of an independent
contractor. The Company shall file Form 1099 to report the compensation paid to
the Consultant.

     3. Consulting Fees. The Company shall pay to the Consultant consulting fees
of $1,000 for each day or part of each day the Consultant performs Services as
requested by the Company, regardless of the number of hours worked. The Company
shall reimburse the Consultant for all reasonable travel and other out-of-pocket
expenses incurred by the Consultant in rendering Services under this Consulting
Agreement.
     4. Termination. The Company may, without prejudice to any right or remedy
it may have due to any failure of the Consultant to perform his obligations
under this Consulting Agreement, terminate the Consultation Period immediately
upon written notice to the Consultant. In the event of termination, the
Consultant shall be entitled to payment for Services performed and expenses paid
or incurred prior to the effective date of termination. Such payments shall
constitute full settlement of any and all claims of the Consultant of every
description against the Company.
     5. Proprietary Information. The Consultant acknowledges that his
relationship with the Company is one of high trust and confidence and that in
the course of his service to the

-12-



--------------------------------------------------------------------------------



 



Company he will have access to and contact with Proprietary Information. The
Consultant agrees that he will not, during the Consultation Period or at any
time thereafter, disclose to others, or use for his benefit or the benefit of
others, any Proprietary Information or Information. For purposes of this
Consulting Agreement, Proprietary Information shall mean, by way of illustration
and not limitation, all information (whether or not patentable and whether or
not copyrightable) owned, possessed or used by the Company, including, without
limitation, any Invention, formula, vendor information, customer information,
apparatus, equipment, trade secret, process, research, report, technical data,
know-how, computer program, software, software documentation, hardware design,
technology, marketing or business plan, forecast, unpublished financial
statement, budget, license, price, cost and employee list that is communicated
to, learned of, developed or otherwise acquired by the Consultant in the course
of his service as a consultant to the Company.
     6. Other Agreements. The Consultant hereby represents that, except as the
Consultant has disclosed in writing to the Company, the Consultant is not bound
by the terms of any agreement with any third party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of his consultancy with the Company, to refrain from competing, directly
or indirectly, with the business of such third party or to refrain from
soliciting employees, customers or suppliers of such third party. The Consultant
further represents that his performance of all the terms of this Consulting
Agreement and the performance of his duties as a consultant of the Company do
not and will not breach any agreement with any third party to which the
Consultant is a party (including without limitation any nondisclosure or
non-competition agreement), and that the Consultant will not disclose to the
Company or induce the Company to use any confidential or proprietary information
or material belonging to any previous employer or others, except for any
confidential or proprietary information or material belonging to the Company
which the Consultant used or accessed during his employment for the Company.
     7. Return of Company Property. Upon termination of this Consulting
Agreement or at any other time upon request by the Company, the Consultant shall
promptly deliver to the Company all records, files, memoranda, notes, designs,
data, reports, price lists, customer lists, drawings, plans, computer programs,
software, software documentation, sketches, laboratory and research notebooks
and other documents (and all copies or reproductions of such materials) in his
possession, custody or control relating in any way to the business or
prospective business of the Company.
     8. Cooperation. The Consultant shall use his best efforts in the
performance of his obligations under this Consulting Agreement. The Company
shall provide such access to its information and property as may be reasonably
required in order to permit the Consultant to perform his obligations hereunder.
The Consultant shall cooperate with the Company’s personnel, shall not interfere
with the conduct of the Company’s business and shall observe all rules,
regulations and security requirements of the Company concerning the safety of
persons and property.
     9. Non-Assignability of Contract. This Consulting Agreement is personal to
the Consultant and he shall not have the right to assign any of his rights or
delegate any of his duties without the express written consent of the Company;
provided, that in the event that the

-13-



--------------------------------------------------------------------------------



 



Consultant establishes a partnership, corporation or other entity, one purpose
of which is to provide the Consulting Services, the consultant may assign this
Consulting Agreement to such partnership, corporation or other business entity
with the advance written consent of the Company. Any non-consented-to assignment
or delegation, whether express or implied or by operation of law, shall be void
and shall constitute a breach and a default by the Consultant.
     10. Notices. All notices required or permitted under this Consulting
Agreement shall be in writing and shall be deemed effective upon personal
delivery or upon deposit in the United States Post Office, by registered or
certified mail, postage prepaid, addressed to the other party at the address
shown above, or at such other address or addresses as either party shall
designate to the other in accordance with this section.
     11. Complete Agreement. This Consulting Agreement contains the entire
understanding between the parties and supersedes, replaces and takes precedence
over any prior understanding or oral or written agreement between the parties
respecting the subject matter of this Consulting Agreement; provided, however,
that nothing in this Consulting Agreement shall modify, cancel or supersede the
Severance Agreement and General Release entered into between the Consultant and
the Company, to which this Consulting Agreement is attached hereto as Attachment
C. There are no representations, agreements, arrangements, nor understandings,
oral or written, between the parties relating to the subject matter of this
Consulting Agreement that are not fully expressed herein.
     12. Severability. In the event any provision of this Consulting Agreement
shall be held invalid, the same shall not invalidate or otherwise affect in any
respect any other term or terms of this Consulting Agreement, which term or
terms shall remain in full force and effect.
     13. Non-Waiver. No delay or omission by the Company in exercising any right
under this Consulting Agreement shall operate as a waiver of that or any other
right. A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.
     14. Amendment. This Consulting Agreement may be amended or modified only by
a written instrument executed by both the Company and the Consultant.
     15. Counterparts. This Consulting Agreement may be executed in two
(2) signed counterparts, each of which shall constitute an original, but all of
which taken together shall constitute one and the same instrument.
     16. Interpretation. Whenever the context may require, any pronouns used in
this Consulting Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular forms of nouns and pronouns shall include the
plural, and vice versa. The captions of the sections of this Consulting
Agreement are for convenience of reference only and in no way define, limit or
affect the scope or substance of any section of this Consulting Agreement.
     17. Governing Law; Jurisdiction. This Consulting Agreement shall be
governed by and construed in accordance with the internal laws of the
Commonwealth of Massachusetts without giving effect to any choice or conflict of
law provision or rule (whether of the

-14-



--------------------------------------------------------------------------------



 



Commonwealth of Massachusetts or any other jurisdiction) that would cause the
application of laws of any jurisdictions other than those of the Commonwealth of
Massachusetts.
     IN WITNESS WHEREOF, the parties hereto have executed this Consulting
Agreement as of the day and year set forth above.

            COMPANY
      By:   /s/  Margery Ahearn       Title:   H.R.V.P                Date:
January 5, 2009
      CONSULTANT
      /s/  Michael Falvey     Michael Falvey                Date: December 30,
2008    

-15-